Case 2:19-cv-06182-DSF-PLA Document 83-1 Filed 08/18/20 Page 1 of 3 Page ID #:3017



 1    Shayla Myers (SBN 264054)
      Mallory Andrews (SBN 312209)
 2    Alex Flores (SBN 303552)
 3    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 4    Los Angeles, CA 90003
      Telephone: (213) 640-3983
 5    Email: smyers@lafla.org
 6           mbandrews@lafla.org
             aeflores@lafla.org
 7
 8    Attorneys for Gladys Zepeda, Miriam Zamora,
      Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 9    Marquis Ashley, and Ktown for All
10
      Additional Attorneys on Next Page
11
                           UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
      JANET GARCIA, et al.                 )   CASE NO. 2:19-cv-06182-DSF-PLA
14                                         )
                  Plaintiffs,              )
15                                         )
                                           )   [PROPOSED] ORDER TAKING
16          v.                             )   JUDICIAL NOTICE OF
                                           )   GOVERNMENT DOCUMENTS
17    CITY OF LOS ANGELES, a               )   AND COURT RECORDS
      municipal entity,                    )
18                                         )
                                           )
19                Defendant.               )   Complaint Filed Date: July 18, 2019
                                           )
20                                         )
                                           )
21                                         )   Judge:          Hon. Dale S. Fischer
                                           )   Hearing Date:   September 14, 2020
22                                         )
                                           )   Time:           1:30 p.m.
23                                         )   Courtroom:      7D
                                           )
24                                         )
                                           )
25
26
27
28

        [PROPOSED] ORDER TAKING JUDICIAL NOTICE OF GOVERNMENT
                    DOCUMENTS AND COURT RECORDS
Case 2:19-cv-06182-DSF-PLA Document 83-1 Filed 08/18/20 Page 2 of 3 Page ID #:3018



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
     HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
     Email: csweetser@sshhlaw.com
 6           kharootun@sshhlaw.com
 7           jwashington@sshhlaw.com

 8   Attorneys for Plaintiffs
 9   Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
11   555 South Flower Street
     Los Angeles, CA 90071
12   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
13          william.smith@kirkland.com
14
     Michael Onufer (SBN: 300903)
15   KIRKLAND & ELLIS LLP
     2049 Century Park East,
16   Los Angeles, CA 90067
17   Telephone: (213) 680-8400
     Email: michael.onufer@kirkland.com
18
     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
20   Spending
21
22
23
24
25
26
27
28
        [PROPOSED] ORDER TAKING JUDICIAL NOTICE OF GOVERNMENT
                    DOCUMENTS AND COURT RECORDS
Case 2:19-cv-06182-DSF-PLA Document 83-1 Filed 08/18/20 Page 3 of 3 Page ID #:3019



 1                                          ORDER
 2   Plaintiffs' Request to Take Judicial Notice pursuant to Rule 201 of the Federal Rules
 3   of Evidence is GRANTED as to the following documents:
 4         1.    Los Angeles Municipal Code Section 56.11, attached as Exhibit 1.
 5         2.    Los Angeles Municipal Code 56.11 Standard Operating Protocols,
                 amended as of September 2018, attached as Exhibit 2.
 6
           3.    Proceedings at Los Angeles City Council hearing on July 1, 2020,
 7               Communication Access Real-Time Translation (“CART”) transcript
                 attached as Exhibit 3 and video of proceedings lodged with Plaintiffs’
 8               Notice of Lodging as Exhibit 4.
 9         4.    Proceedings at Los Angeles City Council hearing on July 29, 2020,
                 CART transcript attached as Exhibit 5 and video of proceedings lodged
10               with Plaintiffs’ Notice of Lodging as Exhibit 6.
11         5.    Official action of the Los Angeles City Council file no., 20-0147,
                 attached as Exhibit 7.
12
           6.    Adopted Los Angeles City Council motion 72-P and 72-P-A, file no., 20-
13               0147, attached as Exhibit 8.
14         7.    Adopted Los Angeles City Council motion, file no. 20-0147, attached as
                 Exhibit 9.
15
           8.    Excerpts from the City of Los Angeles FY 2020-21 detail of
16               departmental programs supplement to the 2020-21 adopted budget,
                 volumes I & II, attached as Exhibit 10.
17
           9.    Appellant’s opening brief, Janet Garcia, et al., v. City of Los Angeles,
18               No. 20-55522, (9th Cir.) filed June 26, 2020, attached as Exhibit 11.
19         10.   Los Angeles Mayor Garcetti’s March 4, 2020 COVID-19 emergency
                 declaration, attached as Exhibit 12.
20
21
           IT IS SO ORDERED.
22
23
     DATED: ________________________              ________________________________
24
                                                  Hon. Dale S. Fischer
25
26
27
28
                                   1
        [PROPOSED] ORDER TAKING JUDICIAL NOTICE OF GOVERNMENT
                    DOCUMENTS AND COURT RECORDS
